Order, Supreme Court, New York County (Stanley Sklar, J.), entered April 20, 1999, which transferred this action to the Civil Court of the City of New York, unanimously affirmed, without costs.
Transfer from Supreme Court to Civil Court was appropriate in this case (CPLR 325 [d]; 22 NYCRR 202.13). Plaintiff will sustain no prejudice by reason of the transfer. The action was commenced in the Supreme Court and it is the monetary jurisdiction of that court that will govern any recovery (CPLR 325 [d]; Samuels v Cauldwell-Wingate Co., 262 AD2d 178). We have examined plaintiff’s remaining contentions and find them unavailing. Concur — Sullivan, P. J., Rosenberger, Tom, Ellerin and Friedman, JJ.